DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 10, 16, and 25, generally, none of the prior art references of record, including, but not limited to: US_20130155847_A1_Li, US_20200178338_A1_Ahn, US_20170302341_A1_Yu, US_10004077_B2_Sung, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Li discloses a first network node determines whether a current link with a second network node is broken; if the current link is broken, the first network node attempts to recover the current link. Upon a determination that the current link is not recoverable, the first network node establishes a new link with the second network node according to one of a plurality of switching rules, the switching rules ordered according to a priority among the switching rules. Li also discloses a serving base station, BS, sends a message which includes information of a set of beam identifiers to a mobile station, MS. The message can also include when the specified TX beam IDs will be used (e.g., after how many subframes, frames, superframes, etc., or at which subframe, frame, superframe, etc., the switch will occur). The BS uses the TX beam IDs at the specified time to send information to the MS…If certain conditions are met, the MS selects other beams within the cell… the number of NACKs is greater than a threshold, and other beams are better… The MS then sends a request to the BS or the network regarding the beam switching (Li figures 7-8, paragraphs 97, 100, 114).
Prior art Ahn discloses a UE receives resource configuration in relation to beam failure recovery request from eNB, receives beam reference signal from eNB, transmits beam failure recovery request to eNB when detecting beam failure event, and  reports measurement result by beam reference signal to eNB when beam reporting is triggered (Ahn figure 9)
Prior art Yu discloses a terminal will transmit an ACK message to the base station using the changed beam indicated by the base station in response to the received beam change information. The base station will perform beam change process if the base station receives the ACK from the terminal (Yu figure 8).
Prior art Sun discloses in a mobile communication network, after a target beam is determined based on signal intensity of a serving beam and a candidate beam, when the serving beam and the target beam are operated in the same base station, a terminal performs a beam switching procedure in a layer 2. (Sun figures 4-5).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “receiving, from the UE, a beam failure recovery request via one or more of the target beams according to the timing information; and transmitting, to the UE, a signal using the one or more of the target beams according to the timing information, in response to the beam failure recovery request from the UE” as stated in independent claim 1, and similar limitations as stated in independent claim 16, and “transmitting, to the network entity, a beam failure recovery request via one or more of the target beams according to the timing information in response to a beam failure; and receiving, from the network entity, a signal using the one or more of the target beams according to the timing information, in response to the beam failure recovery request from the UE” as stated in independent claim 10, and similar limitations as stated in independent claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471         

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471